DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 now sets forth water is used in an amount of at least 4 parts per hundred parts by weight of polyol (pphp).  However, the claim only previously sets forth a polyether polyol.  It consequently unclear if the “polyol” in pphp refers (i) only to said polyether polyol or (ii) if other polyols are possibly used to prepare the polyurethane foam and the “polyol” corresponds to all polyols which are used in the process.  For the purposes of further examination, the latter interpretation has been used.
The metes and bounds of Claim 5 are now unclear because the claim it  depends on (Claim 4) has been canceled.  For the purposes of further examination, Claim 5 will be interpreted as depending on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0203880 to George et al. 
Regarding Claims 1, 2, 5, 6, 11, and 12.  George et al. teaches a process for preparing a polyurethane foam comprising reacting an isocyanate-reactive component comprising at least one polyether polyol and a polyisocyanate in the presence of one or more blowing agents (Paragraphs 0025 – 0034).  In Example 8, IRGANOX® 1076 is provided in an amount of 4500 ppmw per 100 parts by weight of the polyether polyols (Table 1A).  IRGANOX® 1076 corresponds to octadecyl 3,5-di-(tert)-butyl-4-hydroxylcinnamate (Paragraph 0120), which is alternatively known as octadecyl 3-(3,5-di-(tert)-butyl-4-hydroxylphenyl)propionate (molar mass = roughly 531 g/mol).  This compound is set forth in instant Claim 5 as a species of sterically hindered phenolic antioxidant of Formula (II) containing no atoms other than carbon, hydrogen, and oxygen.
In Example 8, the isocyanate index at which said reacting occurs is 100 (Table 1A).  However, in the disclosure, George et al. teaches the foams may be prepared at isocyanate indexes as high as 130 (Paragraph 0104).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam in Example 8 of George et al. at an isocyanate index at the upper end of the disclosed range, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a higher isocyanate index would provide a greater excess of isocyanate, which will in turn increase the rigidity and strength of the final foam product.
Additionally, the amount of water used in Example 8 of George et al. is 3.27 parts by weight relative to 100 parts by weight polyol (Table 1A).  However, in the disclosure, George et al. teaches water may be provided in an amount of up to 7 parts by weight per 100 parts by weight polyol (Paragraph 0086).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water in Example 8 of George et al. in an amount at the upper end of the range disclosed by the reference.  The motivation would have been that a greater amount of water would, for example, provide a lower density foam product.
George et al. is silent regarding the maximum temperature during the preparation of the foam, as well as the density of the foam product.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, George et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a maximum temperature and density in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 7.  George et al. teaches the process for preparing a polyurethane foam of Claim 1.  In Example 8, the polyether polyols used (PMPO 1 and Polyol 1) having functionalities of roughly 3 (Paragraphs 0109 and 0111; Table 1A). 
Regarding Claim 8.  George et al. teaches a polyurethane foam prepared by the process of Claim 1 (Paragraphs 0025 – 0034; Table 1A).  
Regarding Claim 9.  George et al. teaches the polyurethane foam is prepared in a cake box (Paragraphs 0121 - 0123; Table 1A) and will consequently have the dimensions of the cake box.  The polyurethane foam produced in Example 8 is consequently reasonably considered a shaped article.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0203880 to George et al. in view of US 4,139,503 to Kollmeier et al.
Regarding Claim 10.  George et al. teaches a polyether polyol composition in Example 8.  In this example, IRGANOX® 1076 is provided in an amount of 4500 ppmw per 100 parts by weight of the polyether polyols (PMPO 1 and Polyol 1) in the composition (Table 1A).  IRGANOX® 1076 corresponds to octadecyl 3,5-di-(tert)-butyl-4-hydroxylcinnamate (Paragraph 0120), which is alternatively known as octadecyl 3-(3,5-di-(tert)-butyl-4-hydroxylphenyl)propionate.  This compound is set forth in instant Claim 5 as a species of Formula(II) phenolic antioxidant containing no atoms other than carbon, hydrogen, and oxygen.
George et al. is silent regarding the primary hydroxyl content of the polyether polyols used in Example 8.  However, Kollmeier et al. teaches the concept of providing polyether polyols with primary hydroxyl contents as low as 10% in the preparation of polyurethane foams (Column 5, Lines 20 – 30).  George et al. and Kollmeier et al. are analogous art as they are from the same field of endeavor, namely polyether-based polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the polyether polyols in Example 8 with primary hydroxyl contents as low as 10% as taught by Kollmeier et al.  The motivation would have been that Kollmeier et al. teaches this is a suitable primary hydroxyl content for polyethers used in the preparation of high resiliency polyurethane foams, which is also the focus of George et al.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that George et al. uses 3.27 pphp water in Example 8, which is below the minimum of 4 pphp now set forth in instant Claim 1.  However, as discussed in the updated rejection of Claim 1 above, George et al. teaches in the disclosure that water may be provided in an amount of up to 7 parts by weight per 100 parts by weight polyol (Paragraph 0086).  It is consequently the Office’s position that, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water in Example 8 of George et al. in an amount at the upper end of the range disclosed by the reference.  The motivation would have been that a greater amount of water would, for example, provide a lower density foam product.
B) Applicant argues that it is common general knowledge that using the amount of water in Example 8 of George et al. will provide a density of 23 kg/m3.  The Office respectfully submits that arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.
Moreover, George et al., when modified in the manner now proposed in rejection of Claim 1, does teach an amount of water of 7 pphp, which is in the instantly claimed range.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with a density in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
C) Applicant argues that the one or more antioxidants in Claim 1 “consists of” one or two or more phenolic antioxidants.  However, when the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (MPEP 2111.03) Thus, the recitation of “one or more antioxidants consisting of one or two or more phenolic antioxidants” does not preclude the use of other, unnamed antioxidants in the claimed process.  Nonetheless, George et al. does not teach an antioxidant other than a phenolic antioxidant is used in Example 8.
D) Applicant cites US 10,233,298 to Klesczewski et al. as evidence that there is not a reasonable expectation of success in employing a phenolic antioxidant alone in a polyurethane foam formulation, especially when a relatively large amount of water and higher isocyanate index is used.  However, every patent is presumed to be valid (35 U.S.C. 282, first sentence).  George et al. already teaches the concept of preparing a polyurethane foam formulation with only a phenolic antioxidant.  The amount of water and isocyanate index proposed in the rejections in view of George et al. are obtained directly from the reference itself.  Thus, the Office maintains that there must be a reasonable expectation of success in preparing a polyurethane foam with a phenolic antioxidant as taught by George et al., even when the amount of water and isocyanate index are within the instantly claimed ranges.
E) In response to applicant’s argument that George et al. is silent with respect to the primary hydroxyl content of the polyether polyols used in Example 8, the Office agrees.  Instant Claim 10 is now rejected under 35 U.S.C. 103 over George in view of Kollmeier et al., with the latter providing the missing teaching regarding suitable primary hydroxyl contents for polyether polyols used in the preparation of high resiliency polyurethane foams.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764